In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                    No. 07-19-00123-CR
                                    No. 07-19-00124-CR
                                    No. 07-19-00125-CR


                     PAUL CHARLES NEATHERLIN, JR., APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 385th District Court
                                 Midland County, Texas
 Trial Court Nos. CR48092, CR48259, & CR49181, Honorable Robert H. Moore, III, Presiding

                                      April 12, 2019

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       In 2017, appellant Paul Charles Neatherlin, Jr. was convicted of possession of a

controlled substance,1 fraudulent use or possession of identifying information,2 and failure

to appear in accordance with the terms of his release.3 He was sentenced to ten years’


       1   TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017).
       2   TEX. PENAL CODE ANN. § 32.51(c)(2) (West 2016).
       3   TEX. PENAL CODE ANN. § 38.10(f) (West 2016).
imprisonment for each conviction, but his sentences were suspended in favor of

community supervision for five years. On February 15, 2019, the trial court revoked

appellant’s community supervision and imposed the original sentences. Appellant filed a

notice of appeal from each conviction in the Eleventh Court of Appeals. The appeals

were subsequently transferred to this court by the Supreme Court of Texas. See TEX.

GOV’T CODE ANN. § 73.001 (West 2013). We dismiss the appeals for want of jurisdiction.


       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or within ninety days after sentence is imposed if the defendant timely files a

motion for new trial. TEX. R. APP. P. 26.2(a). This deadline can be extended if, within

fifteen days of the deadline, appellant files a notice of appeal and a motion for extension

of time. TEX. R. APP. P. 26.3. When a notice of appeal but no motion for extension of

time is filed within the fifteen-day extension period, an appellate court lacks jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).


       The trial court revoked appellant’s community supervision and sentenced

appellant on February 15, 2019. Because no motion for new trial was filed, appellant’s

notice of appeal was due within thirty days after the sentences were imposed, by March

18, 2019. See TEX. R. APP. P. 26.2(a)(1), 4.1(a). Appellant filed his notices of appeal on

March 25, 2019, within the fifteen-day extension period, but did not file a motion for

extension of time. See TEX. R. APP. P. 26.3. By letter of March 28, the Eleventh Court of

Appeals notified appellant that his notices of appeal were filed untimely and that the


                                              2
appeals could be dismissed if he did not file a motion for extension of time within the

fifteen-day extension period, by April 2. Appellant did not file a motion for extension or

respond to the court’s letter.


       Because appellant’s untimely filed notices of appeal prevent this court from

acquiring jurisdiction over the appeals, we dismiss the appeals for want of jurisdiction.


                                                        Per Curiam


Do not publish.




                                             3